Citation Nr: 1411738	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than August 27, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to March 1976 and again from April 1977 to April 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claim was subsequently transferred to the jurisdiction of the RO in Louisville, Kentucky.

The Board remanded the case in March 2013 in part to determine if the Veteran wished to appear at a hearing.  In January 2014, the Veteran indicated that he did not wish to appear at a hearing. 

The appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  


FINDINGS OF FACT

1.  On June 2, 1997, a claim seeking service connection for PTSD was received by VA; the claim was denied in an unappealed March 1998 rating decision finding the Veteran did not have a current diagnosis of PTSD nor did he identify any in-service stressors; notice of the denial was sent to the Veteran's last known address in March 1998.  

2.  On August 22, 2008, the Veteran sought to reopen his PTSD claim and submitted new information about in-service events as well as VA medical evidence of a current PTSD diagnosis; based on this new evidence, his claim was ultimately granted with an assigned effective date of August 27, 2008.

3.  Prior to August 22, 2008, there were no pending claims or appeals for PTSD.  



CONCLUSION OF LAW

The criteria for entitlement to an effective date of August 22, 2008, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claim stems from a June 2009 rating decision that granted service connection for PTSD and assigned an initial rating of 50 percent, effective August 27, 2008.  Thereafter, the RO provided additional notice to the Veteran in January 2010 with regard to the laws and regulations necessary to substantiate earlier effective date claims.  The earlier effective date claim was then denied in a March 2010 statement of the case (SOC).  The January 2010 notice contained all information necessary to satisfy the VA's duty to notify.  Id.

The Veteran's service treatment records, Social Security Administration (SSA) disability records, private medical records, and VA medical records are in the file.  The Veteran has not identified any other pertinent evidence that remains outstanding.  This claim turns on when the Veteran filed claims and the finality of a prior decision.  No further assistance is necessary to decide the claim.  Thus, the duty to assist has been met.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Earlier Effective Date

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b) (2013).  When a grant of service connection stems from a reopened claim based on submitted new and material evidence, the effective date will be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r).  The United States Court of Appeals for Veterans Claims (Court) has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

The Veteran was awarded service connection for PTSD in a June 2009 rating decision with an effective date of August 27, 2008.  The rating decision reopened his previously denied claim and awarded service connection based on new and material evidence.

The Veteran seeks entitlement to an effective date of 1997, the date he originally filed his claim.  On June 2, 1997, the Veteran submitted a claim seeking service connection for, among other things, PTSD.  The Veteran did not provide any specific contentions with the claim, rather, he merely wrote "1980" next to PTSD, presumably indicating his PTSD started in 1980 or was related to a 1980 event.

The RO sent the Veteran a letter in June 1997 specifically asking the Veteran to identify in-service stressors responsible for his claimed PTSD.  The Veteran did not respond.  Private treatment records at that time indicated 1990 and 1991 treatment for trouble sleeping, nightmares, and feelings of depression.  The Veteran was not diagnosed for PTSD or any other psychiatric condition at that time.  

The claim was denied in a March 1998 rating decision finding the Veteran did not have a current diagnosis of PTSD and also did not identify any verifiable in-service stressor.  

The Veteran first claims he did not receive notification of the 1998 denial.  In contrast, the claims folder confirms the rating decision was mailed to the Veteran's last known address in March 1998, the same address listed on his June 1997 claim.  The record does not contain sufficient evidence to rebut the presumption of regularity that the decision was mailed by the RO in the regular course of business.

Here, the claims folder does not include any communications from the Veteran at all until 2004, years after the 1998 denial.  At that time, the Veteran requested a copy of his claims folder, but did not otherwise file a claim.  Again, the Veteran now claims he never received notice of the 1998 denial, but the record confirms notice of the denial was sent to the Veteran's last known address on March 19, 1998.  Because the Veteran did not appeal the March 1998 decision and because new and material evidence was not received within the period in which to appeal, the March 1998 decision is final.  38 U.S.C.A. § 7105(b)(c) (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.201, 20.302(a) (2013).

The Veteran did not file a new claim until August 2008, over a decade later.  In August 2008, the Veteran submitted VA medical records indicating a diagnosis of PTSD and also provided military records detailing a 1980 military operation on the U.S.S. Ponce that the Veteran claimed caused his PTSD.  These documents were all date-stamped as received by the Pennsylvania's Adjutant General's Office on August 22, 2008.

Ultimately, the Veteran's claim was granted in the June 2009 rating decision.  The Veteran was awarded service connection for PTSD, effective August 27, 2008.  The RO indicated August 27, 2008 was the date of the claim.  As indicated already, however, the Board observes that the Veteran's claim was actually received by the Pennsylvania's Adjutant General's Office on August 22, 2008, which as least as likely as not appears to be the state organization affiliated with Veterans Affairs.  For that reason, the Board finds an earlier effective date of August 22, 2008 is warranted as the date of claim to reopen.  See 38 C.F.R. § 3.400(q), (r); Juarez, 21 Vet. App. at 539-40.

An effective date earlier than August 22, 2008, however, is not warranted.  In the alternative, the Veteran seeks an earlier effective date claiming that all information related to the 1980 military operation was available at the time of his 1997 claim.  Thus, he claims he should have been awarded service-connection at the time of his initial claim.

The Board has considered his argument, but finds it lacks legal merit.  There are only two exceptions to the rule of finality of VA decisions; challenges based on clear and unmistakable error (CUE) in a prior, final decision; and claims based on new and material evidence.  38 U.S.C.A. §§ 5108, 5109A, 7111 (West 2002), Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

Although the Veteran claims that his military records confirming the 1980 stressor were available at the time of the 1998 denial, the contention does not amount to an allegation of CUE nor has a claim for CUE in the 1998 rating decision been filed.  CUE is a very specific and rare kind of error and if the claimant-appellant wishes to reasonably raise CUE there must be "some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40 (1993).  Thus, as a threshold matter, the Veteran must plead CUE with sufficient particularity.  Id.  

The Veteran has never with any specificity alleged CUE with a past rating decision.  Rather, he merely notes he initially filed a claim in June 1997, which was denied in 1998 without the VA ever obtaining stressor information.  The Veteran, however, was asked by the RO to provide information about his contended in-service stressors and did not respond.  The only information provided by the Veteran was the date "1980" next to his PTSD claim.  It was not until August 2008 that the Veteran provided more information about the 1980 event he was claiming as an in-service stressor responsible for his PTSD.  Also noteworthy, at the time of the 1998 denial, the Veteran did not have a diagnosis of PTSD related to any military event.  

To the extent the Veteran is claiming a breach of VA's duty to assist, this in and of itself cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran's arguments simply do not amount to alleging CUE as to disturb the finality of any past unappealed rating decision even with a sympathetic reading of the record.  

The Board also finds that an earlier effective date is not warranted under 38 C.F.R. § 3.156(c) because the Veteran did not provide sufficient information for VA to identify and obtain any such records prior to the current claim because at most he referenced "1980" without more to make any type of request.  See 38 C.F.R. § 3.156(c)(2) (section does not apply when claimant fails to provide the information).

Additionally, an earlier effective date is not warranted based on the provisions of PTSD being a liberalizing law.  The evidence does not show that the Veteran had developed PTSD as of April 11, 1980, and that the disability continued up to the date that the claim for compensation was filed.  See 38 U.S.C.A. § 5111(g); 38 C.F.R. § 3.114 (2013); VAOPGCPREC 26-97 (July 16, 1997).

In short, the effective date awarded by the RO is August 27, 2008, indicated as the date of the Veteran's claim.  According to the record, however, the Veteran's claim was actually date-stamped as received on August 22, 2008.  Thus, the Board finds an earlier effective date of August 22, 2008 is warranted, but no earlier.  The Veteran was notified of the March 1998 prior denial, and he did not appeal.  No new and material evidence was submitted during the appellate time frame or at any time prior to August 22, 2008.  The Veteran claims information about his military stressors was available, but not obtained, at the time of the 1998 denial, but the Board concludes this contention does not amount to an allegation of CUE.  There simply is no applicable provision that would provide for an effective date earlier than August 22, 2008.

As stated above, the effective date is limited to the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  In light of the circumstances presented here, the Board concludes the appropriate effective date is August 22, 2008, the date of claim, as opposed to August 27, 2008.


ORDER

An effective date of August 22, 2008, but no earlier, for the grant of service connection for PTSD is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


